CURREY, J.
This case was submitted on the 16th of April last, when twenty days was allowed to the appellant in which to prepare and file his brief. The same length of time was given to the respondent to prepare and file his brief in answer to that of the appellant, and ten days was allowed to the appellant to reply. Thus fifty days in the aggregate were allowed to the parties and no brief has been filed in this court on behalf of either of the parties.
We have not the transcript of the record before us, it having been withdrawn from the files of the court by one of the parties.
Under the circumstances the judgment is affirmed.
We concur: Sanderson, C. J.; Shatter, J.; Rhodes, J.; Sawyer, J.